DETAILED ACTION
This is in response to Application filed on 03/12/2019.

Claim Objections
Claims 1; and 9 are objected to because of the following informalities:
 Claim 1, line 11 “the second surface side of the ceramic skin panel” should be “the second surface of the ceramic skin panel”; and 
Claim 9, line 16: “the second surface side of the ceramic skin panel” should be “the second surface of the ceramic skin panel”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims  8 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 8: Claim 8 recites the limitation “rotation of the bushing relative without deformation of the ceramic skin panel”. The meaning of term “relative” is not clear, yielding indefiniteness. To further advance prosecution the above mentioned limitation is interpreted as “rotation of the bushing without deformation of the ceramic skin panel”.

Regarding Claim 16: Claim 8 recites the limitation “rotation of the bushing relative without deformation of the ceramic skin panel”. The meaning of term “relative” is not clear, yielding indefiniteness. To further advance prosecution the above mentioned limitation is interpreted as “rotation of the bushing without deformation of the ceramic skin panel”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (US 2017/0138219)

Regarding Claim 1: Knight discloses a mechanical connection system (see annotated figure 219’), comprising: a ceramic skin panel (330; Figs. 3-4, see annotated figure 219’) having a first surface (see annotated figure 219’), a second surface (see annotated figure 219’), and at 

Regarding the functional language “to extend within the at least one aperture”, “for engagement with the housing from the second surface side of the ceramic skin panel”, and “for engagement with the bushing and a support structure”; It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art 

    PNG
    media_image1.png
    982
    816
    media_image1.png
    Greyscale


Regarding Claim 2: Knight discloses all the limitation of Claim 1, as stated above, and further discloses a nut plate (see annotated figure 219’) affixed to the support structure, wherein the bolt is configured for engagement with the support structure via the nut plate (see annotated figure 219’).

Regarding the functional language “for engagement with the support structure via the nut plate”; It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 2 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 2 attempt to define the invention by what it does rather than what it is. Knight discloses all of the claim elements of current invention and is capable of performing the recited functions.

Regarding Claim 3: Knight discloses all the limitation of Claim 1, as stated above, and further discloses wherein the ceramic skin panels is a ceramic matrix composite ([0025]; Figs. 3-4).
Regarding Claim 4: Knight discloses all the limitation of Claim 1, as stated above, and further discloses wherein the ceramic skin panels has a first coefficient of thermal expansion (CTE) value, and the support structure has a second CTE value and the first CTE value is less than the second CTE value (see [007] “A coefficient of thermal expansion of the attachment 

Regarding Claim 5: Knight discloses all the limitation of Claim 4, as stated above, and further discloses wherein the support structure comprises a metallic material (see [0027] wherein 222, i.e. support structure, is made of nickel-chromium-based alloy).

Regarding Claim 6: Knight discloses all the limitation of Claim 4, as stated above, and further discloses wherein the support structure comprises a nickel alloy (see [0027] wherein 222, i.e. support structure, is made of nickel-chromium-based alloy).

Regarding Claim 7: Knight discloses all the limitation of Claim 1, as stated above, and further discloses wherein the collar includes a head (see annotated figure 219’) , 
a body (see annotated figure 219’), and a center bore (see annotated figure 219’) extending through the body; and wherein the ceramic skin panels is arcuately shaped (Figs. 1B-3) to form a part of annular structure (see Fig. 3); and wherein the system further comprises a washer (see annotated figure 219’) having a first contact surface (see annotated figure 219’) and a second contact surface (see annotated figure 219’), the second contact surface is opposite the first contact surface (see annotated figure 219’), wherein the first contact surface is configured to mate with the head of the collar (see annotated figure 219’) and the second contact surface is configured to mate with the arcuate shape of the ceramic skin panel (see annotated figure 219’); and wherein the washer is disposed between the collar and the ceramic skin panel (see annotated figure 219’).


Regarding Claim 8: Knight discloses all the limitation of Claim 1, as stated above, and further discloses the housing, the collar, and the washer of each connection system are configured to permit sufficient compressive attachment of the bushing to 17the ceramic skin panel in an amount that prevents rotation of the bushing relative  without deformation of the ceramic skin panel in an amount that produces detrimental mechanical properties within the ceramic skin panel (see Figs. 3-4 wherein the skin panels are attached to the support structure, the chamfered portion the housing and the bushing due to compression force prevent rotation, in addition the connection systems of Knight will necessarily attached the skin panel without damaging it,   see [0034])

Regarding the functional language “permit sufficient compressive attachment of the bushing to 17107180US01 the ceramic skin panel in an amount that prevents rotation of the bushing relative  without deformation of the ceramic skin panel in an amount that produces detrimental mechanical properties within the ceramic skin panel” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 8 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 8 attempt to define the invention by what it does rather than what it is. Knight discloses all of the claim elements of current invention and is capable of performing the recited functions.


Regarding Claim 9: Knight discloses a gas turbine engine nacelle (110; Fig. 1B), comprising: an annular support structure (222; Figs. 3-4); a plurality of ceramic skin panels (330; Figs. 3-4, see annotated figure 219’) attached to the annular support structure (Figs. 3-4), the plurality of ceramic skin panels collectively forming at least a portion of a first annular duct (see annotated figure 219’); wherein each ceramic skin panel has a first surface(see annotated figure 219’), a second surface (see annotated figure 219’), and a plurality of apertures(see annotated figure 219’) extending between the first surface and the second surface (see annotated figure 219’), the apertures each having an axial centerline (see annotated figure 219’), a chamfered portion (see annotated figure 219’) contiguous with the first surface, and an axial portion (see annotated figure 219’)  contiguous with the second surface, wherein the chamfered portion includes a tapered surface (see annotated figure 219’)   disposed at an first angle (see annotated figure 219’)   such that a line (see dashed line annotated figure 219’)   extending along the tapered surface intersects the axial centerline at a plane (see dashed line annotated figure 219’)   of the second surface; and a plurality of connection systems (see annotated figure 219’), each connecting a respective one of the ceramic skin panels to the support structure (see Figs. 3-4), the connection system including a bushing (see annotated figure 219’) for connecting the ceramic skin panel to the annular support structure (see Figs. 2-3), each bushing having a housing (see annotated figure 219’) and a collar (see annotated figure 219’), the housing having a head (see annotated figure 219’)  configured to mate with the chamfered portion of one of the apertures 16107180US01 disposed within the ceramic skin panel (see annotated figure 219’), and a body (see annotated figure 219’) configured to extend within the aperture, and the collar is configured 

Regarding the functional language “to extend within the at least one aperture”, “for engagement with the housing from the second surface side of the ceramic skin panel”, and “for engagement with the bushing and a support structure”; It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 9 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 9 attempt to define the invention by what it does rather than what it is. Knight discloses all of the claim elements of current invention and is capable of performing the recited functions.


Regarding Claim 10: Knight discloses all the limitation of Claim 9, as stated above, and further discloses wherein each connection system further comprises a nut plate (see annotated figure 219’) affixed to the support structure, wherein the bolt is configured for engagement with the support structure via the nut plate (see annotated figure 219’).





Regarding Claim 11: Knight discloses all the limitation of Claim 9, as stated above, and further discloses wherein the ceramic skin panels are each a ceramic matrix composite ([0025]; Figs. 3-4).

Regarding Claim 12: Knight discloses all the limitation of Claim 9, as stated above, and further discloses wherein the ceramic skin panels each have a first coefficient of thermal expansion (CTE) value, and the support structure has a second CTE value and the first CTE value is less than the second CTE value (see [007] “A coefficient of thermal expansion of the attachment extension [i.e. skin panel] may be greater than a coefficient of thermal expansion of the CMC housing [i.e. support structure]).

Regarding Claim 13: Knight discloses all the limitation of Claim 12, as stated above, and further discloses wherein the support structure comprises a metallic material (see [0027] wherein 222, i.e. support structure, is made of nickel-chromium-based alloy).

Regarding Claim 14: Knight discloses all the limitation of Claim 12, as stated above, and further discloses wherein the support structure comprises a nickel alloy (see [0027] wherein 222, i.e. support structure, is made of nickel-chromium-based alloy).

Regarding Claim 15: Knight discloses all the limitation of Claim 12, as stated above, and further discloses wherein the collar of each connection system includes a head (see annotated figure 219’) , a body (see annotated figure 219’), and a center bore (see annotated figure 219’) extending through the body; and wherein the ceramic skin panels are each arcuately shaped (Figs. 1B-3); and wherein each connection system further comprises a washer (see annotated figure 219’) having a first contact surface (see annotated figure 219’) and a second contact surface (see annotated figure 219’), the second contact surface is opposite the first contact surface (see annotated figure 219’), wherein the first contact surface is configured to mate with the head of the collar (see annotated figure 219’) and the second contact surface is configured to mate with the arcuate shape of the ceramic skin panel (see annotated figure 219’); and wherein the washer is disposed between the collar and the ceramic skin panel (see annotated figure 219’).

Regarding Claim 16: Knight discloses all the limitation of Claim 15, as stated above, and further discloses the housing, the collar, and the washer of each connection system are configured to permit sufficient compressive attachment of the bushing to 17107180US01 the 

Regarding the functional language “permit sufficient compressive attachment of the bushing to 17 the ceramic skin panel in an amount that prevents rotation of the bushing relative  without deformation of the ceramic skin panel in an amount that produces detrimental mechanical properties within the ceramic skin panel” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 16 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 16 attempt to define the invention by what it does rather than what it is. Knight discloses all of the claim elements of current invention and is capable of performing the recited functions.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conete (US 2010/0205930) in view of Knight (2017/0138219).

Regarding Claims 9 and 17: Conete discloses a gas turbine engine nacelle (see [001] “gas turbine engine”), comprising: an annular support structure (see annotated figure 930’); a plurality of ceramic skin panels (131 combined with 132, and 122; Figs. 2-3, and 6) attached to the annular support structure (see Fig. 6 and annotated figure 930’), the plurality of ceramic skin panels collectively forming at least a portion of a first annular duct (see annotated figure 930’); wherein each ceramic skin panel has a first surface (see annotated figure 930’), a second surface 
Conete is silent regarding the apertures each having an axial centerline, a chamfered portion contiguous with the first surface, and an axial portion contiguous with the second surface, wherein the chamfered portion includes a tapered surface disposed at an first angle such that a line extending along the tapered surface intersects the axial centerline at a plane of the second surface, the connection system including a bushing for connecting the ceramic skin panel to the annular support structure, each bushing having a housing and a collar, the housing having a head configured to mate with the chamfered portion of one of the apertures 16107180US01 disposed within the ceramic skin panel, and a body configured to extend within the aperture, and the collar is configured for engagement with the housing from the second surface side of the ceramic skin panel, and the bolt configured for engagement with the bushing and the support structure.

However, Knight discloses a gas turbine engine nacelle (110; Fig. 1B), comprising: an annular support structure (222; Figs. 3-4); a plurality of ceramic skin panels (330; Figs. 3-4, see 


Regarding the functional language “to extend within the at least one aperture”, “for engagement with the housing from the second surface side of the ceramic skin panel”, and “for engagement with the bushing and a support structure”; It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 9 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 9 attempt to define the invention by what it does rather than what it is. Knight teaches all of the claim elements above and is capable of performing the recited functions.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection systems and the corresponding aperture of Conete to the apertures each having an axial centerline, a chamfered portion contiguous with the first surface, and an axial portion contiguous with the second surface, wherein the chamfered portion includes a tapered surface disposed at an first angle such that a line extending along the tapered surface intersects the axial centerline at a plane of the second surface, the connection system including a bushing for connecting the ceramic skin panel to the annular support structure, each bushing having a housing and a collar, the housing having a head configured to mate with the chamfered portion of one of the apertures 16107180US01 disposed within the ceramic skin panel, and a body configured to extend within the aperture, and the collar is configured for engagement with the housing from the second surface side of the ceramic skin 

    PNG
    media_image2.png
    916
    816
    media_image2.png
    Greyscale

Regarding Claim 18: Conete in view of Knight teaches all the limitations of Claim 17, as stated above, and Conete further discloses wherein a first number (see annotated figure 930’) of the plurality of connection systems connect the inner skin panels to the support structure and a .


Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conete (US 2010/0205930) in view of Knight (2017/0138219), and further in view of Gilson (2012/0023901).

Regarding Claim 19: Conete in view of Knight teaches all the limitations of Claim 17, as stated above, and Conete further teaches an aft portion (see annotated figure 930’) of at least one of the inner skin panels and an aft portion (see annotated figure 930’) of a respective one of the outer skin panels, but is silent regarding a seal disposed between the aft portion of at least one of the inner skin panels and the aft portion of a respective one of the outer skin panels, the seal attached to the aft portion of the at least one of the inner skin panels, or the aft portion of the respective one of the outer skin panels, or both.

However, Gilson teaches a  gas turbine engine nacelle (N; Fig. 13) with an outer skin panel (52, Fig. 4) and an inner skin panel (inner part of 52), a seal (142; Fig.5; [0038]; “elastomeric material”) disposed between the aft portion of at least one of the inner skin panels and the aft portion of a respective one of the outer skin panels (see Fig.5), the seal attached to the aft portion of the at least one of the inner skin panels (see 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nacelle of Conete in view of Knight to have  a seal disposed between the aft portion of at least one of the inner skin panels and the aft portion of a respective one of the outer skin panels, the seal attached to the aft portion of the at least one of the inner skin panels, or the aft portion of the respective one of the outer skin panels, or both, as taught by Gilson. Doing so would provide acoustic attenuation, as recognized by Gilson (see [0038]).


Regarding Claim 20: Conete in view of Knight, and further in view of Gilson teaches all the limitations of Claim 19, as stated above, and further teaches the seal extends circumferentially between the aft portions of all of the plurality of inner skin panels and the aft portion of all of the plurality of the outer skin panels (the seal of Gilson 142 is placed along the edge between inner and outer panels, which extends circumferentially, and thus seal extends circumferentially, see Fig. 3A-B, 5; and annotated figure 930’).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741